UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-1902



HANS ALEXANDER LAWRENCE, by his parents and
next friends, Trude and Dale Lawrence; TRUDE
LAWRENCE; DALE LAWRENCE,

                                            Plaintiffs - Appellants,

          versus

MONTGOMERY COUNTY PUBLIC SCHOOLS; PAUL L.
VANCE, Doctor, officially; MARY HELEN SMITH,
Doctor, officially; RAYMOND W. BRYANT, Doctor,
officially,
                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. J. Frederick Motz, Chief District Judge.
(CA-96-330-JFM)

Submitted:   April 15, 1997                   Decided:   May 29, 1997


Before WIDENER, MURNAGHAN, and WILKINS, Circuit Judges.


Affirmed by unpublished per curiam opinion.

Dale Lawrence, Appellant Pro Se. Zvi Greismann, Assistant Attorney
General, Rockville, Maryland; Phillip Tyson Bennett, REESE &
CARNEY, Annapolis, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellants appeal from the district court's order granting De-

fendants' motion to dismiss for failing to state a claim upon which

relief could be granted and dismissing Appellants' action pursuant

to the civil remedies provisions of the Individuals with Disabili-

ties Education Act, 20 U.S.C.A. § 1415(e)(4)(B) (West Supp. 1996).
We have reviewed the record and the district court's opinion and

find no reversible error. Accordingly, we affirm on the reasoning

of the district court. Lawrence v. Montgomery County Pub. Schools,
No. CA-96-330-JFM (D. Md. May 22, 1996). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2